Citation Nr: 0908418	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-12 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected gastroesophageal reflux disease (GERD) and hiatal 
hernia.

2.  Entitlement to service connection for coronary artery 
disease (CAD), status post three vessel bypass (claimed as a 
heart condition), to include as secondary to service-
connected post traumatic stress disorder (PTSD).

3.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for erectile 
dysfunction (claim as sexual dysfunction), to include as 
secondary to service-connected PTSD.

5.  Entitlement to service connection for irritable bowel 
disease (IBS), to include as secondary to service-connected 
PTSD.



REPRESENTATION

Appellant represented by:	Attorney John S. Berry


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  In March 2007, service connection was granted for 
GERD and hiatal hernia, and the Veteran disagreed with the 
non-compensable rating assigned in May 2007.  

Although the issue of entitlement to an initial disability 
rating in excess of 10 percent for service-connected PTSD was 
perfected in December 2006, following the grant of a 30 
percent rating in a January 2007 supplemental statement of 
the case (SSOC), the Veteran indicated that he was satisfied 
with the 30 percent rating and withdrew his appeal.  
Therefore, this matter is not for consideration.  38 C.F.R. 
§ 20.204.  

The issues of entitlement to service connection for erectile 
dysfunction and IBS are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service-connected GERD and hiatal hernia have not been 
shown to be productive of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.

3.  Coronary artery disease with status post three vessel 
bypass has not been shown to be casually or etiologically 
related to his service or to service-connected PTSD.

4.  The Veteran does not have a current diagnosis of a sleep 
disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
GERD and hiatal hernia, and no higher, were met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40-4.45, 4.114, Diagnostic Code 7346 (2008).

2.  Service connection, to include as secondary to service-
connected PTSD, is not warranted for coronary artery disease 
with status post three vessel bypass.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, and 3.310(a) (as defined prior to the 
October 10, 2006 regulation change) (2007).

3.  Service connection, to include as secondary to service-
connected PTSD, is not warranted for a sleep disorder.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, and 3.310(a) (as defined 
prior to the October 10, 2006 regulation change) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for GERD and hiatal hernia.  In this regard, once 
service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in 
November and December 2005 before service connection was 
granted in March 2007 was legally sufficient, VA's duty to 
notify in this case has been satisfied with regard to the 
claim for an increased rating for GERD and hiatal hernia.  

Regarding the claims for entitlement to service connection 
for a sleep disorder and CAD, the Board finds that the VCAA 
duty to notify was satisfied by letters sent to the Veteran 
in November and December 2005.  The letters addressed all of 
the notice elements, to include entitlement to service 
connection on a secondary basis, and was sent prior to the 
initial unfavorable decision by the AOJ in January 2007.  In 
a March 2006 letter, the Veteran was provided with notice 
that addresses the relevant rating criteria and effective 
date provisions.  Any defect in the timing of the notice was 
harmless error as service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Therefore, the Board finds that VA has fulfilled its duty to 
notify under the VCAA with regard to the service connection 
claims for CAD and a sleep disorder.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  Although the S.E.R.M.C. responded 
in November 2005 that it did not have records for the dates 
requested, records from the S.E.R.M.C. for the identified 
period were contained within records obtained from Dr. G.C.  

The Veteran also underwent VA examinations in connection with 
his claims in October and November 2006.  The Board 
acknowledges that the VA examinations did not contain 
opinions regarding whether a sleep disorder and CAD were 
directly related to service.  However, the Board notes that 
opinions addressing this matter were not needed because there 
was no evidence of an in-service sleep disorder or in-service 
CAD or other coronary problems.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  Further, regarding the 
claim for a sleep disorder, there is no current diagnosed 
sleep disorder.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Moreover, there is 
no evidence of record indicating that either disorder is 
directly related to service.  Thus, opinions addressing the 
issue of whether a sleep disorder or CAD was directly related 
to service were not necessary to decide these claims.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board also acknowledges the Veteran's representative's 
arguments that the VA examination in connection with his 
claim for a sleep disorder is inadequate because there was no 
scientific or medical diagnostic testing.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  However, a review of the 
October 2006 VA examination does not indicate that the 
examination was somehow improperly prepared, or that the 
information necessary to reach a decision on this matter was 
not obtained.  In this regard, the examiner based his 
conclusions on an examination of the Veteran wherein 
information about a potential sleep disorder was ascertained.  
Moreover, the examiner's conclusions that the Veteran did not 
have a separate sleep disorder is consistent with the other 
evidence of record, which is also absent for any indications 
of a sleep disorder.  In sum, the October 2006 examination is 
adequate upon which to base a decision.  VA has also assisted 
the Veteran and his representative throughout the course of 
this appeal by providing them with SOCs, which informed them 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.




LAW AND ANALYSIS

Increased rating

1.  GERD and hiatal hernia

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran's service-connected GERD and hiatal hernia is 
rated pursuant to 38 C.F.R. §§ 4.20 and 4.114, Diagnostic 
Code 7346.  Under Diagnostic Code 7346, a 10 percent rating 
is warranted when there are two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
disability evaluation is contemplated for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

As a preliminary matter, the Board notes that the Veteran 
filed his claim for a gastrointestinal disorder in November 
2005 and service connection for GERD and hiatal hernia was 
granted in March 2007 on a secondary basis to service-
connected PTSD.  At that time, under section 3.310(a) of VA 
regulations, service connection could be established on a 
secondary basis for a disability which was proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Allen v. Brown clarified that 
establishing service connection on a secondary basis required 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  7 Vet. App. 439, 448 (1995) 
(en banc).  Where a service-connected disability aggravated a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Because the Veteran filed 
his claim before the regulation change, the Board will apply 
the older version of 38 C.F.R. 
§ 3.310 when determining the disability rating.  This is more 
favorable to the Veteran because it does not require a 
comparison of the baseline level of severity of GERD and 
hiatal hernia before the onset of aggravation of GERD and 
hiatal hernia by PTSD and the current level of severity of 
GERD and hiatal hernia.  

Moreover, the Board finds that under the facts of this 
particular case, it is unclear when the onset of the 
aggravation of the Veteran's GERD and hiatal hernia by his 
PTSD began.  Thus, based on the record as it currently 
stands, the Board is unable to determine the extent of 
aggravation above any pre-aggravation baseline of the 
Veteran's GERD and hiatal hernia by his PTSD.  Consequently, 
the Board will rate the service-connected GERD and hiatal 
hernia based on its severity during the applicable time 
period, without deducting any pre-aggravation baseline level.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a 10 percent rating, but no higher, 
for his service-connected GERD and hiatal hernia.  Although 
there was evidence of dysphagia and pyrosis, there was no 
symptomatology commensurate with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  In 
this regard, during his November 2006 VA examination, the 
Veteran reported nausea several times a week but no vomiting, 
less than monthly dysphagia, and weekly heartburn.  However, 
the Veteran denied regurgitation, hematemesis, or melena.  
There were also no signs of significant weight loss or 
malnutrition.  Importantly, the Veteran stated that this 
disability had no effect on his usual daily activities and 
reported taking no time off work due to this disorder, which 
indicates that it is not productive of considerable 
impairment of health.  As such, although service-connected 
GERD and hiatal hernia has been shown to meet the criteria 
for a 10 percent rating, they have not been shown to more 
nearly approximate the criteria for a 30 percent rating.  
38 C.F.R. §§ 4.7, 4.114 Diagnostic Code 7346.  

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that a 10 
percent evaluation is appropriate and that there is no basis 
for awarding a higher evaluation for the service-connected 
GERD and hiatal hernia.  38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7346. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
GERD and hiatal hernia are so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).
In this case, the Veteran has not contended that his service-
connected GERD and hiatal hernia have caused frequent periods 
of hospitalization or marked interference with his 
employment.  As noted above, the Veteran reported that he had 
not missed work due to his GERD and hiatal hernia, nor did 
they interfere with his daily activities.  Additionally, the 
Board finds that the rating criteria to evaluate his 
reasonably describe the claimant's disability level and 
symptomatology and he has not argued to the contrary.  
Therefore, the veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
claimant may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

2.  CAD

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for CAD.  
The Veteran's service treatment records were absent for 
complaints, treatment, or diagnosis of a heart condition or 
an artery disease.  Further, the first post-service 
indication of any heart or artery disability was not until 
many years after the Veteran's separation from service when 
he underwent coronary artery bypass graft surgery and was 
diagnosed with coronary artery disease in May 2004.  With 
regard to the decades-long evidentiary gap in this case 
between active service and the earliest indications of 
coronary artery disease, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove a 
claim that coronary artery disease had its onset in service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Additionally, a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Id.; cf. 
Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish 
the absence of disability in other circumstances).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  In this regard, 
the Board notes that the earliest post-service medical 
evidence dates in approximately 1995, yet the first notation 
of CAD was not until 2004.  As such, there has been no 
showing of CAD until decades after service.  

Moreover, the evidence of record does not indicate that CAD 
was either proximately caused or aggravated by service-
connected PTSD.  In this regard, during the November 2006 VA 
examination, the examiner noted that the Veteran had risk 
factors for CAD including that he was male, had a family 
history of CAD, had hypercholesterolemia, and was a past 
smoker and commented that these were well grounded and well 
founded in the medical literature for many years.  However, 
the examiner stated that there was no reliable documentation 
in the medical literature based on many years of data 
collection that specifically states PTSD directly causes 
heart disease.  Instead, the most likely cause of the 
Veteran's heart disease is his multiple risk factors.  This 
is supported by the other evidence of record, specifically 
the private treatment records from Dr. G.C. which also noted 
his family history of heart problems.  The examiner also 
concluded that there were no aggravation issues and reasoned 
that there were no increased symptoms due to PTSD and no 
medical considerations supporting that it was made worse by 
PTSD.  The Board affords this examination great probative 
weight as it was based on an examination of the Veteran to 
include an assessment of his risk factors.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, the examiner's conclusion that the 
Veteran's PTSD has not aggravated his CAD is supported by the 
other medical evidence of record, which also does not 
indicate any worsening.  

The Board acknowledges the Veteran's representative's 
February 2007 notice of disagreement (NOD) wherein he 
challenges the examiner's findings that there was no reliable 
documentation in the medical literature based on many years 
of data collection that specifically states PTSD directly 
causes heart disease.  The Veteran's representative submitted 
two studies which he contends contradict the examiner's 
conclusions.  However, this evidence is not specific to the 
Veteran as the studies were based on a sampling of men living 
in Boston.  More importantly, the studies found that PTSD may 
increase the risk of coronary heart disease in older men, not 
that PTSD causes heart disease, which is not inconsistent 
with the examiner's conclusions.  See Sacks v. West, 11 Vet. 
App. 314, 317 (1998) ("This is not to say that medical 
article and treatise evidence are irrelevant or unimportant; 
they can provide important support when combined with an 
opinion of a medical professional.").  Moreover, the 
examiner specifically determined that the more likely cause 
of the CAD was the Veteran's multiple risk factors.  As such, 
the Board affords more probative value to the conclusions of 
the VA examiner.  

In conclusion, the Board finds that the Veteran's claim of 
entitlement to service connection for CAD has not been shown 
to be related to service.  The service treatment records were 
absent for any indications of any coronary problems, and the 
medical evidence does not reveal a nexus to CAD occurring in 
service.  Additionally, the evidence does not support service 
connection on a secondary basis because there is no 
persuasive medical evidence showing that the veteran's PTSD 
caused or aggravated his CAD.  38 C.F.R. § 3.310(a) (2007).  
To the extent that the Veteran is contenting that his PTSD 
caused or aggravated his CAD or that CAD is related to 
service, he, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, service 
connection for CAD must be denied.  38 C.F.R. §§ 3.303, 
3.310(a) (2007).  



3.  Sleep disorder

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a sleep 
disorder.  The veteran's service treatment records were 
absent for complaints, treatment, or diagnosis of a sleep 
disorder.  Moreover, the post-service medical evidence does 
not indicate that the veteran currently has a sleep disorder.  
In this regard, following the October 2006 VA examination, 
the examiner concluded that the Veteran did not have a 
distinct sleep disorder, but rather the sleep symptoms he 
experienced were characteristic of his PTSD and major 
depression.  The sleep problems the Veteran described 
(sleeping for an hour, waking up at midnight or one, 
sometimes staying awake for most of the night, and a low 
energy level the next day even when he has six or seven hours 
of sleep) were not consistent with a distinctive sleep 
disorder, but rather depression and PTSD.  Service connection 
requires evidence that establishes that the Veteran currently 
has the claimed disability.  See Degmetich, 104 F. 3d at 
1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Without a current diagnosed disability, service connection 
cannot be granted.

In the February 2007 NOD, the Veteran's representative 
appears to contend that the Veteran has sleep apnea.  
However, there is no diagnosis of sleep apnea of record.  
Further, although the Veteran is competent to report that he 
has problems sleeping, he is not competent to report that he 
has a sleep disorder.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
As a layperson he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the Veteran has not been shown to have a 
current sleep related disability.  As noted above, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation, and without a current 
disability, service connection cannot be granted.  Thus, 
entitlement to service connection for a sleep disorder is 
denied.  38 C.F.R. § 3.303.


ORDER

Entitlement to an initial 10 percent rating, but no higher, 
for service-connected GERD and hiatal hernia is granted.

Entitlement to service connection for CAD, status post three 
vessel bypass, to include as secondary to service-connected 
PTSD, is denied.

Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected PTSD, is denied.


REMAND

Reasons for Remand:  To obtain VA examinations

4.  Erectile dysfunction

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

In November 2006, the Veteran underwent a VA examination in 
connection with his claim for erectile dysfunction.  The 
examiner concluded that based on the current medical 
literature, there was no documentation to prove that PTSD 
specifically or directly causes erectile dysfunction.  The 
examiner also noted that there appeared to be an aggravation 
issue and that it was well known that mental health issues 
can certainly play into the loss of libido, which appeared to 
be present in the Veteran.  Therefore, the examiner felt that 
it was at least as likely as not that the Veteran has some 
form of aggravation issue with the libido issues and PTSD.  
If he did not have PTSD, the examiner felt that it was less 
likely that he would have libido issues.  He added that the 
increased symptoms due to the PTSD are less likelihood of 
having full erectile capabilities, but there was no medical 
consideration supporting this.  

In a January 2007 addendum, the examiner deleted this prior 
analysis regarding the aggravation issues between PTSD and 
erectile dysfunction.  He replaced this paragraph with the 
sentence that PTSD did not cause or aggravate the Veteran's 
erectile dysfunction.  However, when the examiner provided 
the addendum, he did not support his conclusion that PTSD did 
not aggravate the erectile dysfunction with any reasoning.  
The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Because the opinion regarding 
the relationship between PTSD and erectile dysfunction is 
currently inadequate, a remand for another VA examination to 
address this issue is necessary.  

5.  IBS

Similarly, in November 2006, the Veteran underwent a VA 
examination in connection with his claim for IBS.  The 
examiner noted that there was no current, reliable, well-
grounded medical literature that states PTSD specially causes 
IBS.  In addition, it is well known that mental health issues 
can certainly play into bowel motility, which can easily lead 
to fecal urgency and diarrhea.  Therefore, there appeared to 
be aggravation issues present concerning the PTSD causing an 
increase in bowel motility.  If the Veteran did not have 
PTSD, it was unknown as to whether he would or would not have 
any bowel dysmotility issues.  The increased symptoms were 
likely to be an increase in bowel movements and a sudden urge 
to defecate but there was no medical consideration supporting 
this.  
In a January 2007 addendum, the examiner added that the 
Veteran complained of occasional cramping and there appeared 
to be no aggravation issue.  However, the examiner did not 
retract his prior conclusion that there appeared to be an 
aggravation issue, so examiner's conclusions are currently 
contradictory.  As such, the Board cannot reach a decision on 
the matter based on the current evidence of record and a 
remand is necessary to obtain an opinion regarding the 
relationship between PTSD and IBS.  

Accordingly, the case is REMANDED for the following action:

1.  After the above development has been 
undertaken, please schedule the Veteran 
for VA examinations to evaluate his claims 
for erectile dysfunction and IBS, to 
include as secondary to service-connected 
PTSD.  A copy of the claims folder and 
this REMAND must be made available to the 
examiner in conjunction with the 
examinations.  The examination reports 
must include responses to the each of the 
following items:

a.  Based on a review of the claims folder 
and the examination findings, including the 
service treatment records, private 
treatment reports, and November 2006 VA 
examination with January 2007 addendum, the 
examiner should opine as to the 
relationship, if any, between the Veteran's 
service-connected PTSD and his erectile 
dysfunction.  To the extent possible, 
(likely, unlikely, at least as likely as 
not) the examiner should opine whether the 
erectile dysfunction was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected PTSD.

b.  Additionally, based on a review of the 
claims folder and the examination findings, 
to include the November 2006 VA examination 
and January 2007 addendum, the examiner 
should opine as to the relationship between 
the Veteran's service-connected PTSD and 
irritable bowel syndrome (IBS).  To the 
extent possible, (likely, unlikely, at 
least as likely as not) the examiner should 
opine whether his IBS was either (a) 
proximately caused by or (b) proximately 
aggravated by his service-connected IBS.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the claims for entitlement 
to service connection for erectile 
dysfunction and IBS, to include as 
secondary to service-connected PTSD, 
should be reviewed by the RO on the basis 
of additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


